                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

BERNADINE D SOILEAU                       CASE NO. 6:19-CV-00537

VERSUS                                    JUDGE JUNEAU

MIDSOUTH BANCORP INC ET AL                MAGISTRATE JUDGE HANNA


                                    JUDGMENT

      This matter came before the Court on October 17, 2019 for oral argument

on the Request for Clarification and Alternatively, Objection to Report and

Recommendation filed by Midsouth Bank to the Magistrate’s Report and

Recommendation, Rec. Doc. [15].

      After hearing the arguments of counsel, having conducted an independent

review of the record, and for the reasons orally assigned, the Court adopts the

Report and Recommendation of the Magistrate Judge previously filed herein.

Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that Midsouth’s Motion to

Dismiss be DENIED WITH PREJUDICE insofar as it seeks to dismiss Plaintiff’s EFTA

claims for transfers which occurred after February 8, 2017; and DENIED WITHOUT

PREJUDICE to re-assert its motion in all other respects.
     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff shall be

given thirty (30) days to amend her Petition, consistent with the report and

recommendation.

     THUS DONE AND SIGNED in Lafayette, Louisiana, on this 18th day of

October, 2019.

                                        ______________________________
                                   MICHAEL J. JUNEAU
                                   UNITED STATES DISTRICT JUDGE
